Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 09/08/2020 of claim 4, 5, 18, and 19 have been canceled.  Claims 1-3, 6-17 and 20-29 are pending in the application.

Response to Arguments
Applicant’s arguments, see page 11, filed on 08/06/2020, with respect to claims 1-3, 6-17 and 20-29 have been fully considered and are persuasive.  The rejections of claims 1-3, 6-17 and 20-29 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney John R. Lastova (Reg. No. 33,149) on 02/09/21.
	Please amend the application as follows:
In the Claims:

1.	(Currently Amended) A computer system comprising:
hardware data processors coupled to one or more memories including one or more person-to-person communication analytics databases, 
the one or more hardware data processors being configured to:
automatically extract from one or more initial databases electronic contact data records associated with multiple human contacts, each electronic contact data record having one or more data fields that include: 
a computer-readable contact identifier for one of the human contacts, 
a corresponding computer-readable group identifier for each group with which the human contact has had one or more person-to-person communications, and 
computer-readable person-to-person communication information that indicates a number of person-to-person communications and a timing of at least a most recent person-to-person communication between the human contact and each group with which the human contact has had one or more person-to-person communications;
automatically process the electronic contact data records to generate an electronic contact profile data record for each human contact using information from the electronic contact data records, where each contact profile data record includes computer-readable multiple group metric values and a corresponding computer-readable value for each group metric value based on a person-to-person communication history of groups that the human contact has had a person-to-person communication with;
store a set of the electronic contact profile data records in the one or more person-to-person communication analytics databases in electronically addressable and searchable form;

automatically compare the electronic group profile data records with the electronic contact profile data records to calculate corresponding group-human contact compatibility factors; 
automatically determine similarities between metric values associated with each of multiple pairs of electronic contact profile data records stored in the one or more interaction analytics databases;  
automatically calculate a weighted average based on similarities between metric values associated with each of the multiple pairs of electronic contact profile data records  to generate an overall similarity parameter for each of the multiple pairs of electronic contact profile data records, where the weighted average includes a time gap weighting factor based on how far apart in time two human contacts corresponding to the pair of electronic contact profile data records communicated with the same group or with different groups having a same metric value; 
automatically generate a compatibility parameter for each human contact for at least one of the groups based on the corresponding group-human contact compatibility factors and overall similarity parameters; and 
electronically communicate to a computer device associated with each of the one or more groups the compatibility parameters generated for the at least one group. 

2.	(Currently Amended) The computer system in claim 1, wherein the one or more data hardware processors is configured to calculate a direct comparison compatibility factor from the electronic contact profile data records and the electronic group profile data records. 

3.	(Currently Amended) The computer system in claim 2, wherein the one or more hardware data processors is configured to: 
compare person-to-person communication histories from the electronic group profile data records with the overall similarity parameters to determine an activity-derived compatibility factor. 

6.	(Currently Amended) The computer system in claim 1, wherein the one or more hardware data processors is configured to automatically calculate a confidence factor for the overall similarity parameter. 

7.	(Currently Amended) The computer system in claim 3, wherein the one or more hardware data processors is configured to automatically calculate the group-human contact compatibility factors based on corresponding activity derived compatibility factors and direct comparison compatibility factors.

8.	(Currently Amended) The computer system in claim 7, wherein the one or more hardware data processors is configured to automatically weight the activity-derived 

9.	(Currently Amended) The computer system in claim 3, wherein the one or more hardware data processors is configured to calculate the activity-derived compatibility factor as follows:
                
                    C
                    
                        
                            C
                            o
                            m
                            p
                            a
                            n
                            y
                            ,
                             
                            N
                            e
                            w
                             
                            C
                            o
                            n
                            t
                            a
                            c
                            t
                        
                    
                    =
                    
                        
                            1
                        
                        
                            m
                        
                    
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            S
                            
                                
                                    C
                                    o
                                    n
                                    t
                                    a
                                    c
                                    t
                                     
                                    i
                                    ,
                                    N
                                    e
                                    w
                                     
                                    C
                                    o
                                    n
                                    t
                                    a
                                    c
                                    t
                                
                            
                            *
                            
                                
                                    T
                                
                                
                                    i
                                
                            
                        
                    
                
            
where C is the activity-derived compatibility factor, m is the number of person-to-person communications, i is an index, S is the overall similarity parameter, and T is a time weighting. 

10.	(Currently Amended) The computer system in claim 2, wherein the one or more hardware data processors is configured to automatically calculate the direct comparison compatibility factor using:
                        
                            J
                            
                                
                                    C
                                    ,
                                    P
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            m
                                            i
                                            n
                                            ⁡
                                            (
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    P
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            m
                                            a
                                            x
                                            ⁡
                                            (
                                            
                                                
                                                    C
                                                
                                                
                                                    i
                                                
                                            
                                            ,
                                            
                                                
                                                    P
                                                
                                                
                                                    i
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                     and                         
                            D
                            =
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                            *
                                            
                                                
                                                    J
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                            
                                        
                                        
                                            
                                                
                                                    w
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                        
                    
where                         
                            J
                        
                    (                        
                            C
                        
                    ,                        
                            P
                        
                    ) is a Weighted Jaccard index, vectors                         
                            C
                        
                     and                         
                            P
                        
                     correspond to the profiles for a particular metric set for human contact                         
                            C
                        
                     and particular group                         
                            P
                        
                    ,                         
                            D
                        
                     is the direct comparison compatibility factor,                         
                            
                                
                                    J
                                
                                
                                    i
                                
                            
                        
                     is a similarity score for metric set                         
                            i
                            ,
                        
                     and                         
                            
                                
                                    w
                                
                                
                                    i
                                
                            
                        
                     is a selected weight for metric set                        
                             
                            i
                            .
                        
                      
11.	(Currently Amended) The computer system in claim 1, wherein a metric is an attribute of a group and the one or more hardware data processors is configured to:
store in the one or more person-to-person communication analytics databases group metric data for each group using a hierarchical group metric data structure having 

15.	(Current Amended) A method implemented by a computer system including one or more hardware data processors and one or more memories, comprising:
automatically extracting from one or more initial databases, by the computer system, electronic contact data records associated with multiple human contacts, each electronic contact data record with one or more data fields that include: 
a computer-readable contact identifier for one of the human contacts, 
a corresponding computer-readable group identifier for each group with which the human contact has had one or more person-to-person communications, and 
computer-readable person-to-person communication information that indicates a number of person-to-person communications and a timing of at least a most recent person-to-person communication between the human contact and each group with which the human contact has had one or more person-to-person communications;
automatically processing, by the computer system, the electronic contact data records to generate an electronic contact profile data record for each human contact using information from the electronic contact data records, where each contact profile data record includes multiple group metric values and a corresponding value for each group metric value based on an person-to-person communication history of groups that the human contact has had a person-to-person communication with;

automatically generating, by the computer system, electronic group profile data records for multiple groups, each electronic group profile data record including metric values associated with the group and a person-to-person communication history including information related to person-to-person communications between the group and human contacts;
automatically comparing, by the computer system, the electronic group profile data records with the electronic contact profile data records to calculate corresponding group-human contact compatibility factors; 
automatically determining, by the computer system, similarities between metric values associated with each of multiple pairs of electronic contact profile data records stored in the one or more interaction analytics databases;  
automatically calculating, by the computer system, a weighted average based on similarities between metric values associated with each of the multiple pairs of electronic contact profile data records to generate an overall similarity parameter for each of the multiple pairs of electronic contact profile data records, where the weighted average includes a time gap weighting factor based on how far apart in time two human contacts corresponding to the pair of electronic contact profile data records communicated with the same group or with different groups having a same metric value; 

electronically communicating, by the computer system, to a computer device associated with the group the compatibility parameters generated for the group. 

29.	(Current Amended) A non-transitory computer-readable medium including program instructions for causing a computer to:
automatically process electronic contact data records associated with multiple human contacts, each electronic contact data record with one or more data fields that include: 
a contact identifier for one of the human contacts, 
a corresponding group identifier for each group with which the human contact has had one or more person-to-person communications, and 
person-to-person communication information that indicates a number of person-to-person communications and a timing of at least a most recent person-to-person communication between the human contact and each group with which the human contact has had one or more person-to-person communications;
automatically generate an electronic contact profile data record for each human contact using information from the electronic contact data records, where each contact profile data record includes multiple group metric values and a corresponding value for each group metric value based on a person-to-person communication history of groups that the human contact has had a person-to-person communication with;

automatically generate electronic group profile data records for multiple groups, each electronic group profile data record including metric values associated with the group and a person-to-person communication history including information related to person-to-person communications between the group and human contacts;
automatically compare the electronic group profile data records with the electronic contact profile data records to calculate corresponding group-human contact compatibility factors; 
automatically determine similarities between metric values associated with each of multiple pairs of electronic contact profile data records stored in the one or more interaction analytics databases;  
automatically calculate a weighted average based on similarities between metric values associated with each of the multiple pairs of electronic contact profile data records to generate an overall similarity parameter for each of the multiple pairs of electronic contact profile data records, where the weighted average includes a time gap weighting factor based on how far apart in time two human contacts corresponding to the pair of electronic contact profile data records communicated with the same group or with different groups having a same metric value; 
automatically generate a compatibility parameter based on the corresponding group-human contact compatibility factors and overall similarity parameters; and 
electronically communicate to a computer device associated with the group the compatibility parameters generated for the group. 
Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 1-3, 6-17 and 20-29 (renumber 1-25) are allowed in light of the applicant’s arguments, applicant’s amendments and in light of the prior art made of record.
The present application is directed to methods for intelligently retrieving, analyzing, and synthesizing data from databases. The closest prior art Lui et al. (U.S. PGPub 2013/0080641), Bhatia et al. (U.S. PGPub 2014/0279720) and Trivedi (U.S. PGPub 2016/0019552) alone, or, in combination, fails to anticipate or render obvious the recited features of “…automatically process the electronic contact data records to generate an electronic contact profile data record for each human contact using information from the electronic contact data records, where each contact profile data record includes computer-readable multiple group metric values and a corresponding computer-readable value for each group metric value based on a person-to-person communication history of groups that the human contact has had a person-to person communication with;… automatically determine similarities between metric values associated with each of multiple pairs of electronic contact profile data records stored in the one or more interaction analytics databases; automatically calculate a weighted average based on similarities between metric values associated with each of the multiple pairs of electronic contact profile data records to generate an overall similarity parameter for each of the multiple pairs of electronic contact profile data records, where the weighted average includes a time gap weighting factor based on how far apart in 
Conclusion
These features together with other limitations of the independent claims 1, 15, and 29 are novel and non-obvious over the prior art of record. The dependent claims being definite, enabled by the specification, and further limiting to the independent claims 1, 15, and 29 are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153

/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153